342 F.2d 430
MONTANA EASTERN PIPE LINE COMPANY, Appellant,v.SHELL OIL COMPANY, Fidelity Gas Company and Montana-DakotaUtilities Company, Appellees.
No. 19327.
United States Court of Appeals Ninth Circuit.
March 15, 1965, Rehearing Denied May 10, 1965.

E. K. Cheadle, Billings, Mont., for appellant.
John D. Lawyer, Denver, Colo., Armin M. Johnson, Minneapolis, Minn., Raymond Hildebrand, Glendive, Mont., for appellees.
Before ORR, HAMLEY and BROWNING, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed for the reasons stated in its opinion.  Montana Eastern Pipe Line Company v. Shell Oil Company et al., 216 F.Supp. 214 (D.Mont.1963).